Per Curiam.
Clendenin was obviously a competent witness. He was not a party to the record. Though mentioned in the case stated, he neither signed it himself nor did counsel sign it for him. The suit therefore was not trilateral, but was simply an. issue betwixt Clark and Watson, in which Clendenin had no such interest as to disqualify him. Though the source of both titles set up by the parties, it was a matter of indifference to him which prevailed. Whether the assignment of 1st February 1862, or the fi. fa. of 12th March 1862 should take the money, it was equally lost to Olendenin’s attachment, and its destination as between the parties to the record was a matter in which he could not have an interest that disqualified him to testify.
The .judgment is affirmed.